y




                                        MANDATE

                                    Court of Appeals
                               First District of Texas
                                    NO. 01-13-00498-CV

                               WILLIE KOEHLER, Appellant

                                               V.
         AMOCO FEDERAL CREDIT UNION AND REBA HANKINS, Appellees

    Appeal from the 212th District Court of Galveston County. (Tr. Ct. No. 11-CV-1172).


TO THE 212TH DISTRICT COURT OF GALVESTON COUNTY, GREETINGS:

         Before this Court, on the 20th day of November 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                        This case is an appeal from the final judgment signed by
                the trial court on April 24, 2013. After submitting the case on
                the appellate record and the arguments properly raised by the
                parties, the Court holds that the trial court’s judgment contains
                no reversible error. Accordingly, the Court affirms the trial
                court’s judgment.

                       The Court orders that this decision be certified below
                for observance.

                Judgment rendered November 20, 2014.

                Panel consists of Chief Justice Radack and Justices Jennings
              and Keyes. Opinion delivered by Chief Justice Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 30, 2015
Date                                             CHRISTOPHER A. PRINE
                                                 CLERK OF THE COURT